PER CURIAM.
In this church schism case, the trial court erroneously entered summary judgment for appellees/defendants, the withdrawing members of Bethel AME Church of Newberry, concluding that they were the rightful owners of the church property. The principle of church structure which governs church property disputes, as articulated in the controlling case of Mills v. Baldwin, 362 So.2d 2 (Fla.1978), vacated on other grounds, 443 U.S. 914, 99 S.Ct. 3105, 61 L.Ed.2d 878 (1979), reinstated on remand, 377 So.2d 971 (Fla.1979), cert. denied, 446 U.S. 983, 100 S.Ct. 2964, 64 L.Ed.2d 839 (1980), requires that church property remain with the parent church where, as here, the church is hierarchical in structure. Given the trial court’s finding that the AME Church is hierarchical, judgment should have been entered in favor of appellants/plaintiffs as representatives of the original church.
Accordingly, we reverse the appealed order and direct entry of judgment in favor of the appellants.
MINER, WEBSTER and BENTON, JJ., concur.